DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

3.	Claim(s) 1, 3, 9 and 11 are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Bilezikjian (5,735,716).
Regarding claims 1 and 9, Bilezikjian discloses a socket contact (10, figure 1) to be connected to a counterpart pin contact (12, figure 1), the socket contact comprising:
a cylindrical sleeve (124, figure 5);
a plurality of cantilever-shaped spring pieces (126, figure 5) arranged in rotational symmetry with respect to a central line of the sleeve as a symmetric axis; and
a base portion (130, figure 5) to which fixed ends of the plurality of spring pieces are fixed, wherein
the sleeve is movably mounted to the base portion,
the plurality of spring pieces has bent portions (44, figure 2) between free ends and the fixed ends,

the pin contact inserted among the plurality of spring pieces is sandwiched by the bent portions of the plurality of spring pieces elastically deformed by the moved sleeve, electrically connected, and held; and
a housing (28, figure 4) is provided with a slider that moves in conjunction with the sleeve.
Regarding claims 3 and 11, a dimension of an inner diameter surrounded by the free ends of the plurality of spring pieces is larger than an outer dimension of the pin contact.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 2, 4, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Bilezikjian (5,735,716) in view of Bange (3,519,799).
Regarding claims 2 and 10, Bilezikjian discloses the claimed invention as described above except for the plurality of spring pieces has turnback portions turned back inside from the free ends, and the turnback portions are provided with the bent portions.

Regarding claims 4 and 12, Bilezikjian discloses a dimension of an inner diameter surrounded by the free ends of the plurality of spring pieces is larger than an outer dimension of the pin contact. 

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH TAM T LE whose telephone number is (571)272-2094. The examiner can normally be reached 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdul Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/THANH TAM T LE/Primary Examiner, Art Unit 2831                                                                                                                                                                                                        thanh-tam.le@uspto.gov
12/01/21.